Citation Nr: 1813192	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  07-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a dental disorder to include tooth decay and discoloration for compensation purposes.

4.  Entitlement to service connection for a dental disorder, for the purpose of obtaining outpatient dental treatment.

5.  Entitlement to a rating in excess of 10 percent for folliculitis of the scalp.

6.  Entitlement to a rating in excess of 40 percent for a low back disability.

7.  Entitlement to a rating for adjustment disorder in excess of 10 percent prior to October 28, 2011 and in excess of 50 percent starting on this date.

(The issue of entitlement to payment of agent fees in the amount of $9,929.79 from past-due benefits payable to the Veteran as the result of an August 2014 rating decision is addressed in a separate Board decision.)


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1979 to February 1983 and in the Coast Guard from July 1983 to November 2000.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a video conference hearing, but withdrew this request in May 2012.

In September 2012 and May 2015, the case was remanded for additional development.

The Veteran had also appealed the denial of service connection for bilateral lower extremity radiculopathy.  In a December 2017 rating decision, the RO granted service connection for bilateral lower extremity radiculopathy with restless leg syndrome.  Thus, this matter is no longer before the Board for consideration.  

The issues of entitlement to service connection for a dental disorder for the purpose of obtaining outpatient dental treatment and a higher rating for depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's bilateral ankle and cervical spine arthritis are related to his service.

2.  Folliculitis of the scalp has not affected at least 20 percent of an exposed area or required corticosteroids or other immunosuppressive drugs at any time during the appeal.

3.  At no time during the appeal has the Veteran's service-connected back disability been manifested by unfavorable ankylosis.

4.  The Veteran does not have a dental disability for which service connection may be granted for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for cervical spine arthritis.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for bilateral ankle arthritis.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria are not met for a rating in excess of 10 percent for folliculitis of the scalp.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2017).

4.  The criteria are not met for a rating in excess of 40 percent for a back disability.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2017).

5.  The criteria for service connection are not met for tooth decay and discoloration for compensation purposes.  38 U.S.C.§§ 1110, 1131, 1712, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The duty to notify the Veteran of evidence and information needed to substantiate his claim has been met.  See September 2004 VCAA letter.  This notice did not include information regarding how disability ratings or effective dates are assigned; however, this omission is harmless error because it has not resulted in prejudice as the claims for service connection for bilateral ankle and a cervical spine disabilities are being granted in full and the Veteran will have the opportunity to appeal any rating or effective date that is assigned.  There is no prejudice as to the claims denied since ratings and effective dates are not applicable.  

VA has also satisfied the duty to assist.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, Social Security Administration (SSA) records, and VA and non-VA treatment records have been obtained, to the extent available.  Pursuant to the May 2015 remand the private treatment records of Dr. P.D were sought; however, neither the physician nor the Veteran submitted these records.  See Correspondence received in November 2015 and February 2017 and other records received in April 2017.  Attempts to obtain treatment records from Jacksonville Naval Hospital were also unsuccessful.  The responses received show that all records were already sent to the National Personnel Records Center (NPRC) and that these records were not available; they also show the Veteran was not in service during the specific time period requested, which was from December 2000 to December 2001.  See VA 21-3101 Request for Information received May 2017, Correspondence received in September 2017 and Third Party Correspondence received in September 2017.  Examinations and opinions requested in the May 2015 remand were also completed. 

There is no indication of additional available existing evidence that is necessary for a fair adjudication of the claims being decided herein.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

A. Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).
The Board also notes that service connection may be established for arthritis as a chronic disease and based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Ankles

The record contains evidence that the Veteran had in-service bilateral ankle injuries, which satisfy one element needed to establish service connection.  A June 1980 service treatment record shows that the Veteran reported that he stepped in a pothole and twisted his right ankle.  The diagnosis was second degree inversion sprain.  A January 1981 service treatment record is of poor quality and not very legible but it also makes reference to the right ankle.  A February 1985 service treatment record shows that the Veteran hurt his left ankle while jogging.  His last known injury was 2 years earlier and it was a sprain.  The current injury was diagnosed as an ankle sprain; he was given crutches and put on light duty for more than three weeks.  A March 1985 record shows the ankle sprain was much improved, but still resolving.  See STR - Medical and Medical Treatment Record - Furnished by SSA received in July 2013.

The record also contains evidence of current bilateral ankle disabilities.  A March 2011 X-ray of the left ankle revealed evidence of a remote avulsion injury of the lateral malleolus and October 2011 X-rays of both ankles revealed arthritis.  See Medical Treatment record - Government Facility received in September 2011 and C&P Exam received in November 2015.

The only question that remains is whether the current bilateral ankle disabilities are related to military service and the injuries incurred therein.  

The presumption of service connection found under 38 C.F.R. § 3.309 is not available in this case since the Veteran's bilateral ankle arthritis was not diagnosed within a year of his separation from service.  

In October 2011, a VA examination and opinion were obtained.  Based on a review of the record and examination, the October 2011 VA clinician opined that the Veteran's current bilateral ankle disorder was less likely than not related to service.  The examiner explained that the injury in service healed and that there was no continuation of care after the injury.  She also pointed out that the Veteran's obesity impacted all of his joints including the ankles and there was no complaint of ankle symptoms in the notes from his medical providers after his injuries occurred.  

The clinician appears to over generalize the Veteran's medical history, which makes it difficult to discern whether the facts were accurately portrayed and if all relevant evidence was considered.  

The Board recognizes that there is no reasons or bases requirement imposed on examiners.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Moreover, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  However, if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.  See Nieves-Rodriguez, 22 Vet. App.295, 302 (2008); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, very little information or analysis is provided.

The statement that the injury healed and there was no evidence of continuation of care after the injury is inconsistent with the records pertaining to the left ankle.  The fact that the evidence shows he was seen several times over the course a month for the injury and placed on limited duty during this time suggests that there was a continuation of care over a period of time.  Notably, even the last entry in March 1985 shows the Veteran still had some pain while running, which indicates it was not completely resolved when he last sought treatment.

It is also unclear if the statement that there were no notes from medical providers of symptoms after the injuries applied only to in-service treatment or included post service treatment.  The lack of reference to any of the post service treatment or symptoms calls into question whether the evidence was even reviewed or considered.  

The post service evidence favorable to the Veteran that does not appear to have been considered includes complaints that began within a year of his separation from service.  In this regard, an October 2001 treatment record shows that he reported that his ankles gave out sometimes due to weakness.  See CAPRI records received in December 2017.  There is also evidence in March 2003, December 2006, April 2007, February 2010, and February 2011 that the Veteran complained of left and/or right ankle pain.  See Medical Treatment record - Government Facility received in September 2011, Medical Treatment Record - Furnished by SSA received in July 2013, and CAPRI records received in December 2017.  

When considering the examination report for the bilateral ankle disabilities, the Board finds that the brief and overly general rationale and inconsistency diminish the probative value of the VA opinion.

A second VA opinion in November 2015 is also unfavorable to the claim.  The physician noted there was right ankle injury in June 1984 with no other visits for this ankle.  There was also a left ankle sprain in February 2015 with one other treatment record within a week of the injury that noted resolution of the sprain.  She also stated there were no other visits for the left ankle and no evidence of continuation of symptoms.  Lastly, the physician noted that the bilateral ankle spurs (degenerative joint disease) were seen on X-rays in 2011 well after active duty.  See C&P Exam received in November 2015.  Here, the VA physician clearly did not consider all of the service treatment records pertaining to the bilateral ankle injuries and treatment, which diminishes the probative value of this opinion.  

Although there are no favorable opinions, the Board has also considered 38 C.F.R. § 3.303(b).  The Veteran is not shown to have a chronic bilateral ankle disorder in service, but the reported injuries and complaints noted are sufficient to consider the Veteran's current bilateral ankle arthritis on the basis of continuity of symptomatology.  As noted, the first post service complaints were reported within a year of separation from service and subsequent treatment records over the years have also noted bilateral ankle complaints.  The Board finds that this evidence is consistent with the Veteran's assertion that his bilateral ankle symptoms have been present since service.

When weighing the unfavorable opinions against the possibility of continuity of symptomatology, the evidence is in equipoise.  Under the circumstances, he is afforded the benefit of the doubt and the claim is resolved in his favor.  Thus, the claims for service connection for bilateral ankle disabilities are granted.

Cervical Spine

The record contains evidence that the Veteran had in-service neck injuries, which satisfies one element needed to establish service connection.  In December 1988, he complained of neck stiffness and was assessed with having muscle strain in his neck; it resolved that same month.  In August 1991 he had a ligament strain in his neck and was grounded for three days.  In September 1991, he was not currently having neck symptoms.  See STR - Medical.

The record also contains evidence of a current disability with a diagnosis of arthritis.  See October 2011 VA Examination. 

Regarding nexus evidence, opinions offered in October 2011 and November 2015 are against the claim.  The 2011 VA examination report notes a history of neck problems beginning in 2007.  The Veteran had post service car accidents in 2003 and 2006, both of which involved his head bouncing on the headrest.  Based on the examination and medical history the clinician opined that it was less likely than not that the Veteran's neck disorder was caused by neck strain in service.  The opinion was based on the lack of continuation of care for the neck after service and that there was no evidence of a permanent or chronic condition due to the strain that occurred in service.  See VA Examination received in October 2011.

Although there is no evidence of continued care in service involving the injuries in 1988 and 1991, this opinion has diminished probative value since there is no indication that the examiner took into consideration the evidence indicating the Veteran had continuing pain beginning in service and continuing through to the initial diagnosis two years after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

A November 2002 treatment record shows that the Veteran reported having neck pain for years; therefore, it indicates the Veteran's neck pain had its onset during service.  See Medical Treatment Record - Non-Government Facility received in October 2002.  As a layperson, he is competent to report his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Falzone v. Brown, 8 Vet. App. 398 (1995).  Furthermore, the Board finds that information provided to a healthcare provider for treatment or diagnostic purposes is reliable as the declarant is motivated to provide accurate information.  This evidence is probative as it indicates the Veteran had continuing symptoms since service.

On November 2015 VA examination, the Veteran reported having intermittent neck pain since 1999.  Based on the examination and review of the medical records the clinician opined that the Veteran's neck disorder was less likely than not caused by an in-service injury, event, or illness.  The rationale was that the Veteran was seen in service in December 1988 and was diagnosed with neck strain that resolved after approximately one week.  There were no other visit or a note documenting chronicity and his cervical spine arthritis was diagnosed in 2002, which was more than one year after active duty.  See C&P Exam received in November 2015.  

This opinion has diminished probative value since the examiner failed to note a second neck injury in 1991 and did not appear to consider the Veteran's reports of continuing symptoms since service.  

Although the Veteran's cervical spine arthritis was not diagnosed within one year of separation, which would have permitted the grant of service connection on a presumptive basis under 38 C.F.R. § 3.309, service connection is granted under 38 C.F.R. § 3.303(b).  Here, the Veteran was noted to have neck injuries and symptoms during service.  An October 2002 treatment record and his reported history in November 2015 both indicate he had continuing symptoms since his service and arthritis was diagnosed two years after service (and prior to his car accidents in 2003 and 2006).

When weighing the unfavorable opinions against the possibility of continuity of symptomatology, the evidence is in equipoise.  Under the circumstances, reasonable doubt is resolved in his favor and the claim for service connection for cervical spine disability is granted.
Tooth Decay and Discoloration

The Veteran contends that he has tooth decay and discoloration that is the result of medication he used for the treatment of his service-connected folliculitis.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).

During the course of this appeal, VA regulations pertinent to dental claims were revised.  It was noted that the effect of this action is to ensure that the rating schedule used current medical terminology and to provide detailed and updated criteria for evaluation of dental and oral conditions for disability rating purposes.  See 82 Fed. Reg. 36,080 (Jan. 27, 2012).  No substantive revisions, however, were made as to the present matter at issue.

Although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service, an exception to the general rule is applicable to some dental conditions.  In this regard, compensation is only available for certain types of dental and oral conditions, which are listed under 38 C.F.R. § 4.150 and not excluded by 38 C.F.R. § 3.381.

Disabilities for compensation include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Loss of the alveolar process as a result of periodontal disease is not disabling for VA purposes.  See Byrd v. Nicholson, 19 Vet. App. 388, 394 (2005) ("The Secretary has chosen to eliminate periodontal disease, among other common conditions such as 'carious teeth' and 'missing teeth' from diseases generally eligible for VA compensation and that decision as reflected in the rating schedule, . . . is not reviewable by this Court.").

The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

In light of the above, the reported tooth decay and discoloration are not disabilities listed in 38 C.F.R. § 4.150 that are eligible for service connection for compensation purposes.  He is, however, shown to have missing teeth.

On June 2005 VA examination, the dentist noted that the Veteran was missing teeth 4, 13, 20, 29, and 32.  There was no reported loss of motion or opening ability with the mandible.  See Medical Treatment record - Government Facility received in July 2005.  Notably, these teeth were shown to be missing during his initial service examination in July 1983.  See STR - Medical.

The Veteran does not assert nor does the evidence show that he had dental trauma or any other dental disorder during service that is eligible for compensation.  To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The Board notes that the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.  Here, the evidence shows the Veteran's teeth were already missing when he entered service.

The record also does not show the Veteran had any of the dental disorders listed in 38 C.F.R. § 4.150.  See CAPRI records and Medical Treatment record - Government Facility.  This is a critical element that must be established regardless of whether service connection is considered on a direct or secondary basis.  Without such a disorder, the claim must be denied.  See 38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In short, service connection for a dental disorder for compensation purposes is denied.

B.  Increased Rating

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding service origin or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Folliculitis

The Veteran's folliculitis of the scalp is rated 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.

Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.   

Diagnostic Code 7806 provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable evaluation is assigned.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned. Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

The U.S. Court of Appeals for Veterans Claims (Court) held that topical use of corticosteroids constituted systemic therapy under this diagnostic code.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Federal Circuit, however, reversed the decision by the Court.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  In reversing, the Federal Circuit agreed with the Secretary that the Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  Id.  The Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  Id.  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.'"  Id.; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1865 (32d ed. 2012).  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

The Veteran's folliculitis does not meet or approximate the criteria for a higher rating at any time during the appeal.  His folliculitis is limited to the scalp, which is an exposed area and it does not affect 20 to 40 percent of exposed area.  An August 2003 record shows that only one papule was found and that his folliculitis was otherwise resolved.  See Medical Treatment record - Government Facility received in August 2003.  On October 2005 VA examination, there was only one 2 mm papule on the scalp, which represented less than .25 percent of exposed skin affected.  See VA Examination received in October 2005.  No folliculitis was found on October 2011 and November 2015 VA examinations.  See VA Examination received in October 2011 and C&P Exam received in November 2015.   

The Board also notes that systemic therapy such as corticosteroids or other immunosuppressive drugs have not been required in the treatment of folliculitis.  Instead, he has managed the manifestations by using triamcinolone and tar shampoo with good results.  See VA Examination received in October 2005, Medical Treatment record - Government Facility received in September 2011, VA Examination received in October 2011, C&P Exam received in November 2015, and CAPRI records received in December 2017.

The Board has considered whether a higher rating is warranted under any other potentially applicable Diagnostic Codes under 38 C.F.R. § 4.118.  However, the Veteran did not have any scarring or disfigurement of the head, face, or neck due to his skin condition.  The Veteran also did not have benign or malignant skin neoplasms.  See C&P Exam received in November 2015.  Rather, the Veteran's skin disability more closely approximates the ratings under the diagnostic code for dermatitis or eczema.  See 38 C.F.R. § 4.118, Diagnostic Code 7806. 

The Board has considered whether staged ratings are appropriate, but since the level of severity for the Veteran's disability has shown no significant change throughout the appeal, a staged rating is not warranted. 

In light of the above, the Board finds that a preponderance of the evidence is against a higher rating for folliculitis; therefore, the benefit-of-the-doubt doctrine does not apply.  Accordingly, the claim is denied.  

Degenerative Disc Disease of the Lumbosacral Spine

Under the General Rating Formula or Diseases and Injuries of the Spine (General Formula), with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a. 

The Rating Schedule provides that normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  See 38 C.F.R. § 4.71a, Note 2 of the General Formula.

Intervertebral disc syndrome (IVDS) is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. §  4.25.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (1) states that in determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204 (1995).  The provisions of 38 C.F.R§ 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected back disability is currently rated as 40 percent disabling.  In order to assign at least the next higher rating of 50 percent, the evidence must show that unfavorable ankylosis is present in the entire thoracolumbar spine.  For VA purposes, unfavorable ankylosis is identified as a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Note (5) of General Rating Formula for Disease and Injuries.

VA examinations throughout the appeal clearly show there is no evidence of unfavorable ankylosis.  See VA Examination received in October 2011 and C&P Exam received in November 2015.

Treatment records also show ankylosis is not present.  See Medical Treatment Record - Non-Government Facility received September 2005 and Medical Treatment Records - Furnished by SSA received in July 2013.

During the appeal, the November 2015 VA examination reflected the greatest limitation of motion, which was forward flexion to 40 degrees and extension to 20 degrees.  It is apparent in light of these findings that they do not reflect unfavorable ankylosis.

The General Formula allows for separate ratings for neurological manifestations associated with a spine disability and here separate ratings were granted in a December 2017 rating decision as previously noted.  However, the Board will not consider this additional disability as part of the current appeal since it would potentially be prejudicial to the Veteran.  In this regard, the claim for a higher rating for the low back disability was received in April 2004, which means the Board would be limited to considering the rating of the bilateral lower extremity disability only as far back as April 2003.  See 38 C.F.R. § 3.400 (o)(2) (2017); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

The effective date for the grant of service connection for bilateral lower extremity neuropathy is October 30, 2001, so an appeal of the December 2017 rating decision would involve considering the rating back to October 2001.  

The Board has also considered whether a higher rating may be assigned alternatively by rating the disability by analogy under Diagnostic Code 5243 for IVDS.  However, none of the VA examinations or treatment records shows evidence of incapacitating episodes that required prescribed bedrest from a physician.  

The Board has taken all of the evidence into account; however, a rating in excess of 40 percent for a disability of the low back is not warranted unless the evidence shows unfavorable ankylosis or incapacitating episodes requiring prescribed bed rest.  Here, the evidence does not show these criteria were met at any point during the appeal period.  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule cannot aid the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the claim is denied.


ORDER

Service connection for a bilateral ankle disability is granted.

Service connection for a cervical spine disability is granted.

A rating in excess of 10 percent for folliculitis of the scalp is denied.

A rating in excess of 40 percent for a low back disability is denied.

Service connection for a dental disorder to include tooth decay and discoloration for compensation purposes is denied.


REMAND

VA treatment records recently received identify private mental healthcare providers for the Veteran's depressive disorder.  See CAPRI records received in December 2017.  Appropriate action must be taken to obtain copies of these records.  

Any claim for service connection for a dental disorder for the purpose of compensation is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Here, VA records shows that the Veteran is currently receiving a total rating of 100 percent disability based on unemployability due to service-connected disabilities (TDIU).  As such, he is entitled to VA outpatient dental treatment (Class IV) under 38 C.F.R. § 17.161 (h) (2017).  VA dental treatment records show the Veteran has already been receiving treatment as a Class IV patient.  Thus, this matter is moot as of the effective date for TDIU, which is April 25, 2011.

Prior to the award of TDIU, the combined rating for the Veteran's service-connected disabilities was 90 percent, effective January 28, 2003.  In the decision above, the Board grants service connection for bilateral ankle disabilities and a cervical spine disability.  As these disabilities have not yet been rated, the resolution of this aspect of the claim could impact the outcome of the dental issue.  The rating of these disabilities could increase the overall combined rating to 100 percent, which would render the dental issue moot.  Thus, the matters are intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  With the Veteran's assistance and completed authorized releases, obtain copies of private mental health treatment records from Dr. A. O and M.G.  All records received should be associated with the file.

2.  After rating the bilateral ankle and cervical spine disabilities, and completing the above action and any other development as may be indicated as a consequence of the actions taken above, the RO must readjudicate the remaining two claims on appeal, in light of all the evidence of record.  If any of the benefits on appeal remain denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


